Name: Commission Regulation (EEC) No 1753/87 of 24 June 1987 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: Europe;  farming systems
 Date Published: nan

 No L 166/ 10 Official Journal of the European Communities 25. 6. 87 COMMISSION REGULATION (EEC) No 1753/87 of 24 June 1987 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 4, 5 and 6 thereof, Whereas Annex I to Commission Regulation (EEC) No 1859/82 (3), as last amended by Regulation (EEC) No 3548/85 (4), does not lay down the number of returning holdings in Spain and Portugal by division as from the 1987 accounting year ; whereas the said Annex should now be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1859/82, the tables relative to Spain and Portugal are hereby amended as follows : Number of returning holdings Reference No Name of division Accounting years 1987 1988 SPAIN Galicia Asturias Cantabria Pais Vasco Navarra La Rioja Aragon CataluÃ ±a Baleares Castilla-Leon Madrid Castilla-La Mancha Comunidad Valenciana Murcia Extremadura Andalucia Canarias 700 500 260 300 460 500 500 610 360 1 950 80 940 1 000 350 800 2 400 290 1 050 590 280 350 420 430 630 820 310 2 070 90 970 1 080 390 760 2 440 320 500 505 510 515 520 525 530 535 540 545 550 555 560 565 570 575 580 610 620 630 640 650 Total : Spain 12 000 13 000 PORTUGAL Entre Douro e Minho e Beira Litoral Tras-os-Montes e Beira Interior Ribatejo-Oeste Alentejo e Algarve Azores e Madeira 450 400 670 380 200 580 460 700 430 230 Total : Portugal 2 100 2 400 (&gt;) OJ No 109 , 23 . 6 . 1965, p. 1859/65. 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 205, 13 . 7 . 1982, p. 5 . (4) OJ No L 338 , 17 . 12. 1985, p. 16 . 25. 6 . 87 Official Journal of the European Communities No L 166/11 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from the beginning of the accounting year 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1987. For the Commission Frans ANDRIESSEN Vice-President